Name: 83/67/EEC: Decision of the European Parliament of 14 January 1983 granting a discharge to the Commission of the European Communities in respect of the utilization of the appropriations of the fourth European Development Fund in the 1980 financial year
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-02-18

 Avis juridique important|31983D006783/67/EEC: Decision of the European Parliament of 14 January 1983 granting a discharge to the Commission of the European Communities in respect of the utilization of the appropriations of the fourth European Development Fund in the 1980 financial year Official Journal L 046 , 18/02/1983 P. 0026*****DECISION OF THE EUROPEAN PARLIAMENT of 14 January 1983 granting a discharge to the Commission of the European Communities in respect of the utilization of the appropriations of the fourth European Development Fund in the 1980 financial year (83/67/EEC) THE EUROPEAN PARLIAMENT, - having regard to the Treaty establishing the European Economic Community, and in particular Article 206b thereof, - having regard to the ACP-EEC Convention of LomÃ ©, - having regard to the internal agreement on the financing and administration of Community aid, - having regard to the revenue and expenditure account, the balance sheet and the report on the activities of the fourth European Development Fund, - having regard to the report of the Court of Auditors on the accounts for the 1980 financial year and the answers of the institutions to the report (Doc. 1-820/81) (1), - having regard to the reports of the Committee on Budgetary Control and the opinion of the Committee on Development and Cooperation (Docs 1-100/82 and 1-760/82), 1. Grants a discharge to the Commission in respect of the following amounts shown in the revenue and expenditure accounts for the 1980 financial year: - revenue amounting to 1 769 007 705,46 EUA, - expenditure amounting to 1 454 544 056,99 EUA; 2. Instructs its President to communicate this Decision to the Commission, to forward it to the other institutions and to arrange for its publication in the Official Journal of the European Communities (L series). 1.2 // The Secretary-General // The President // H.-J. OPITZ // Pieter DANKERT (1) OJ No C 344, 31. 12. 1981, p. 1.